Citation Nr: 1619839	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Christopher F. Attig, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1974 to August 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board denied this claim in a March 2014 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (JMPR), the parties agreed to vacate the Board's decision and remand the case to the Board for additional development.  The JMPR was granted in a Court order dated in December 2014.

The Board again denied this claim in a March 2015 decision.  The Veteran appealed the Board's decision to the Court.  In a JMPR, the parties agreed to vacate the Board's decision and remand the case to the Board for additional development.  The JMPR was granted in a Court order dated in November 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In their November 2015 JMPR, the parties agreed that the Board failed to comply with the terms of the December 2014 JMPR because it did not make competency and credibility determinations with regard to the Veteran's lay statement that he dislocated his shoulder during his active duty service.  The parties also agreed that the Board failed to consider favorable evidence submitted by the Veteran in the form of a July 1978 separation examination and that the April 2010 VA examination report is inadequate for rating purposes.  

During the April 2010 VA examination, the Veteran reported that he dislocated his shoulder in 1975 or 1976.  A November 1975 service treatment record notes an X-ray of the Veteran's left shoulder due to "on base sports."  The Veteran's July 1978 separation examination notes a partial dislocation of the left shoulder while playing football in 1977.  In addition, the Veteran's representative contended in an April 2012 statement that the Veteran's duties as a medical service specialist put him in a position to receive treatment through unofficial channels.  

Here, the Board finds that the Veteran is competent to identify a dislocated shoulder.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (noting that  "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg . . . ").  Additionally, based on the evidence referenced above, the Board also finds that the Veteran's account is credible.  On remand, the VA examiner shall accept as fact that the Veteran dislocated his left shoulder during his active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records (particularly the November 1975 left shoulder X-ray and the July 1978 separation examination), post-service medical records, the April 2010 VA examination, and lay statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  However, the examiner is to accept as fact that the Veteran dislocated his left shoulder during his active duty service.  

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current left shoulder disorder that is related to his military service, including an injury sustained therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




